Citation Nr: 1042829	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  00-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts, 
including as due to undiagnosed illness or environmental 
exposures. 

2.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD), prior to March 3, 2003.

3.  Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD, from March 3, 2003.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and T.B.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1978 to April 
1979 and from December 1990 to July 1991.  He served in the 
Southwest Asia Theater from December 25, 1990 to June 22, 1991. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of October 2001 and September 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The PTSD Claim

In an April 2001 decision, the Board granted the Veteran's claim 
of entitlement to service connection for PTSD.  In the above-
mentioned October 2001 rating decision, the RO implemented the 
Board's decision and assigned a 30 percent initial disability 
rating, effective from July 6, 1999. 

In an August 2008 decision, the Board denied entitlement to an 
initial evaluation in excess of 30 percent for the Veteran's 
service-connected PTSD prior to March 3, 2003, and awarded an 
initial staged 50 percent disability rating from March 3, 2003.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  While the 
matter was pending before the Court, in October 2009, the 
Veteran's attorney and a representative of VA's Office of General 
Counsel filed a Joint Motion for Remand.  In the Joint Motion, 
the parties indicated that a remand was necessary "to allow [the 
Board] to provide an adequate statement of reasons or bases with 
regard to its consideration whether a higher initial rating for 
PTSD is warranted."  See the Joint Motion, page 5. 

In an October 2009 order, the Court vacated the Board's August 
2008 decision and remanded the matter for readjudication in light 
of the Joint Motion. 

The bilateral cataracts and TDIU claims

The Veteran's claim of entitlement to service connection for 
bilateral cataracts was denied in the above-mentioned September 
2005 rating decision.  Entitlement to TDIU was denied by the RO 
in the October 2001 rating decision.  In August 2008, the Board 
remanded these issues for additional evidentiary development.  A 
supplemental statement of the case was issued in March 2010 by 
the VA Appeals Management Center (AMC), which continued to deny 
the Veteran's claims. 

The issues of entitlement to an initial disability rating in 
excess of 50 percent for PTSD, from March 3, 2003, and 
entitlement to TDIU, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the AMC in 
Washington, DC.

Motion for new hearing

The Veteran appeared before the undersigned Veterans Law Judges 
in October 2005 and January 2008 and delivered sworn testimony in 
person, and via video conference, in Muskogee, Oklahoma.  During 
the hearings, the Board members and the Veteran's attorney 
attempted to uncover whether additional treatment records were 
available.  See the October 2005 hearing transcript, page 27; the 
January 2008 hearing transcript, pages 12, 47; see also Bryant v. 
Shinseki,  23 Vet. App. 488 (2010).  The Board also notes that a 
prior Board hearing was held in July 2000 before an Acting 
Veterans Law Judge who is no longer with the Board, and a 
personal hearing was held before an RO hearing officer in May 
1999.  Both the May 1999 and July 2000 hearings addressed the 
then pending issue of entitlement to service connection for PTSD.  

In May 2010 the Veteran wrote to the Board requesting an 
"additional hearing be scheduled in light of the time which has 
lapsed since [the] previous hearing before the Board."  A 
similar request was attached to a brief submitted by the 
Veteran's Attorney in June 2010.  The Veteran and his attorney 
have not argued that the October 2005 and January 2008 hearings 
were in any way inadequate or provided any reasons why another 
hearing is necessary other than the passage of time.  The record 
on appeal reveals no reason why another hearing should be 
conducted.   The motion for another hearing is denied. 


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the Veteran's 
bilateral posterior subcapsular cataracts are etiologically 
related to any incident of service, including exposure to 
ionizing radiation, or due to undiagnosed illness.

2.  Prior to March 3, 2003, the Veteran's PTSD was manifested by 
anxiety, sleep impairment, panic attacks occurring less than once 
a week, suspiciousness, isolation, suicidal ideation, and a 
depressed mood productive of occupational and social impairment 
comparable to no more than occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.


CONCLUSIONS OF LAW

1.  Bilateral posterior subcapsular cataracts were not incurred 
in or aggravated by active service, nor may such be presumed.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2009).

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD, prior to March 3, 2003, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

Stegall concerns

In August 2008, the Board remanded the issue of entitlement to 
service connection for bilateral cataracts in order to obtain a 
dose estimate of the Veteran's ionizing radiation exposure from 
the VA Under Secretary for Heath.  The claims folder was then to 
be forward to the Under Secretary for Benefits for an opinion in 
accordance with 38 C.F.R. 3.311(c).

The record reveals that a radiation dose estimate and an opinion 
(one document) were received from the VA Director, Radiation and 
Physical Exposures in March 2010.  The VA also received an 
opinion from the VA Director of the Compensation and Pension 
service in March 2010. The Veteran's claim was then readjudicated 
in the March 2010 supplemental statement of the case (SSOC).  
Thus, the Board's remand instructions have been fully complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With respect to the Veteran's bilateral cataracts claim, VA 
issued VCAA notice letters to the Veteran in April 2005 and April 
2007.  These letters informed the Veteran of what evidence was 
required to substantiate his service connection claim and of his 
and VA's respective duties for obtaining evidence.  The April 
2007 letter also informed the Veteran as to the law pertaining to 
the assignment of a disability rating and effective date as the 
Court required in Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claim, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the Veteran in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the Veteran's PTSD claim, as the October 2001 
rating decision granted the Veteran's claim of entitlement to 
service connection, such claim is now substantiated.  His filing 
of a notice of disagreement as to the initial rating assigned in 
that determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3) (2009).  
Rather, the Veteran's appeal as to the initial rating assignment 
here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the evidence 
and the law.  This has been accomplished here, as will be 
discussed below.

The November 2002 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic code for rating the Veteran's PTSD, 
and included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
Veteran was thus informed of what was needed not only to achieve 
the next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
assigned.  Therefore, the Board finds that the Veteran has been 
informed of what was necessary to achieve a higher initial rating 
for the service-connected disability at issue.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the 
record contains the Veteran's service treatment records, service 
personnel records, VA outpatient medical records, private 
treatment records and records from the Social Security 
Administration.  VA has also obtained a radiation dose estimate 
for the Veteran and a medical nexus opinion. 

The Board observes that the Veteran has not been accorded a VA 
compensation and pension examination with regard to his claim of 
entitlement to service connection for cataracts.  However, the 
Board finds that the evidence of record contains sufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

As the Board will discuss in detail in its analysis below, VA has 
obtained a medical nexus opinion from the Director of Radiation 
and Physical Exposures.  This report reflects that the physician 
reviewed the Veteran's past medical history and rendered an 
appropriate opinion that was consistent with the remainder of the 
evidence of record.  Supporting rationale was also provided for 
the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
Board therefore concludes that the medical opinion is adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009).  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He exercised the option of a 
personal hearing and was afforded such in October 2005 and 
January 2008.
 
Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for bilateral 
cataracts, including as due to undiagnosed illness or 
environmental exposures. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service. See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection - radiation exposure

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine whether 
the disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof of 
actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity. "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946. 38 C.F.R. § 3.309(d)(i), (ii) (2009).

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney 
cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland 
cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular 
cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). 
Section 3.311(b)(5) requires that colon cancer become manifest 5 
years or more after exposure. 38 C.F.R. § 3.311(b)(5) (2009).

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 
3.311(a)(2) (2009). In all other claims, 38 C.F.R. § 3.311(a) 
requires that a request be made for any available records 
concerning the veteran's exposure to radiation. These records 
normally include but may not be limited to the veteran's Record 
of Occupational Exposure to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and other records which may 
contain information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2009).

Analysis

The Veteran has alleged that his bilateral cataracts are due to 
an undiagnosed illness caused by his Persian Gulf service.  See, 
e.g., a November 2007 VA Form 9.  Despite the Veteran's 
contentions, cataracts is manifestly a diagnosed condition.  
Thus, any Persian Gulf theory of entitlement is untenable.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2009).

The Veteran has also contended that his bilateral cataracts is a 
result of radiation exposure during military service.  See, e.g., 
the January 2008 hearing, page 49.  Specifically, he has stated 
that he was exposed to ionizing radiation when he transported 
equipment that had been destroyed by depleted uranium shells.  
See the October 2005 hearing transcript, page 25.  The Veteran 
also contends that by transporting a tank which had a live, 
unexploded, depleted uranium round "sticking out of it", he was 
exposed to ionizing radiation.  See the January 2008 hearing 
transcript, page 49.  The Board will now address the three 
methods, discussed in detail above, through which service 
connection based upon radiation exposure may be granted 
[38 C.F.R. § 3.309(d) and § 3.311, and Combee].

(i.)  Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the Veteran must currently have a disease listed in 38 C.F.R. § 
3.309(d)(2), and have been a radiation-exposed veteran who 
participated in a radiation-risk activity as such terms are 
defined in the regulation.  See 38 C.F.R. § 3.309(d)(3) (2009).

The medical evidence of record establishes that the Veteran has 
been diagnosed with bilateral subcapsular cataracts.  See a 
February 2005 VA treatment record.  This is not one of the 
diseases specific to radiation exposed veterans listed under 
38 C.F.R. § 3.309(d)(2).  Thus, the presumptive service 
connection provisions contained in 38 C.F.R. § 3.309(d) are not 
applicable in this case.

(ii)  Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development of 
claims based on a contention of radiation exposure during active 
service and post-service development of a radiogenic disease.  
The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling claims 
brought by radiation exposed veterans.  See Ramey v. Gober, 120 
F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 essentially 
states that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, a 
dose assessment will be made. 

The Veteran has been diagnosed with posterior subcapsular 
cataracts.  See a February 2005 VA treatment record.  This is one 
of the radiogenic diseases as defined by 38 C.F.R. § 3.311.  
Furthermore, the Veteran was diagnosed with this disease during 
the prescribed period; six months or more after exposure.  
See 38 C.F.R. § 3.311(b)(5)(iii) (2009).  

Based on the presence of a radiogenic disease, a radiation dose 
estimate was obtained in February 2010.  Writing for the Under 
Secretary for Health, V.A.C., M.D., the Director of Radiation and 
Physical Exposures, observed that the Veteran was exposed to 
depleted uranium from May 30, 1991 to June 19, 1991.  See also 
the Veteran's DD-215.  It was further observed that a study found 
that the "maximum likelihood dose threshold for Stage I 
posterior subcapsular cataracts [is] 35 rad with a 95% confidence 
interval of 19-66 rad.  Even at the lower limit of this range[,] 
the threshold dose is well above the dose that the Veteran could 
have received" during service.  Dr. V.A.C. explained that a 
study had found that a "driver of a fully loaded Mark 1 Abrams 
tank could receive as much as 0.3 microsieverts per hour."  
Dr. V.A.C. opined that if the Veteran were to drive his vehicle 
"for 10 hours a day for 20 days, this would give him a total 
maximum dose of 60 microsieverts, or 6 millirems during his time 
in Kuwait."  Dr. V.A.C. noted that this dose estimate was 
"clearly several orders of magnitude below the threshold dose 
for cataracts" and the Veteran, as a recovery vehicle driver, 
"would of course receive even less exposure than tank drivers."  
As a result, Dr. V.A.C. stated that "in view of the above, it is 
our opinion that it is unlikely that the [V]eteran's [cataracts] 
can be attributed to occupational ionizing radiation exposure 
while in military service." 

Following this opinion, on March 2, 2010, the Director of VA 
Compensation and Pension Service reviewed the Veteran's claims 
folder and determined that "there is no reasonable possibility 
that the [V]eteran's posterior subcapsular cataracts were the 
result of exposure to ionizing radiation from depleted uranium 
from May 30, 1991 to June 19, 1991, in service." 

Thus, the provisions of 38 C.F.R. § 3.311 have been adhered to.  
The Veteran has provided no evidence to the contrary, nor has he 
suggested that other methods of determining the level of 
radiation exposure would be more accurate.

In light of the above-mentioned opinions, service connection 
based on the procedural advantages of 38 C.F.R. § 3.311 is not 
warranted. 

(iii.)  Direct service connection - Combee

The Board is also obligated to consider service connection 
without reference to the radiation regulations, 38 C.F.R. 
§§ 3.309(d), 3.311.  The Federal Circuit in Combee determined 
that the regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Accordingly, the Board will proceed to evaluate the Veteran's 
claim under the regulations governing direct service connection.  
See Combee, 34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303(d) 
(2009).   

As has been discussed above, in order to establish service 
connection, there must be (1)  evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.

With respect to the first Hickson element, the evidence indicates 
that the Veteran has been diagnosed with posterior subcapsular 
cataracts.  Hickson element (1) has therefore been met.

With respect to the second Hickson element, the Board will 
separately address in-service injury and disease. 

Concerning in-service disease, the Veteran's service treatment 
records do not indicate, and the Veteran does not contend, that 
he suffered an eye disease during his military service. 

Concerning in-service injury, as is discussed above, the Veteran 
was exposed to ionizing radiation during service.  No specific 
eye injuries, as such, were documented during the Veteran's 
military service.  Nevertheless, based on the Veteran's exposure 
to ionizing radiation, Hickson element (2) has been satisfied. 

With respect to Hickson element (3), as noted above, Dr. V.A.C. 
determined that the Veteran's bilateral cataracts were not 
related to the radiation exposure that he experienced during 
service.  Similarly, the director of VA's compensation and 
Pension service determined that "there is no reasonable 
possibility that the Veteran's posterior subcapsular cataracts 
were the result of" in-service exposure to ionizing radiation. 

There are no other competent nexus opinions of record.  To the 
extent that the Veteran and his attorney contend that a medical 
relationship exists between his cataracts and his military 
service, any such statements offered in support of the Veteran's 
claim do not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The Board is 
cognizant that lay evidence may be sufficient to establish a 
nexus in some cases. See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009).  However, the question of whether the 
Veteran's diagnosed cataracts is related to his in-service 
radiation exposure is a complex medical issue.  In this case 
there is no evidence that the Veteran, or his representative, 
have the necessary medical training or experience to comment on 
such a matter.  The Board therefore assigns little probative 
value to their statements. 

Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis. 

Conclusion 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bilateral cataracts, as Hickson element (3) has not been met.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to an initial disability rating in excess 
of 30 percent for service-connected PTSD, prior to March 
3, 2003.

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the diagnosed 
disability in the Veteran's case (PTSD).  In any event, with the 
exception of eating disorders, all mental disorders including 
PTSD are rated under the same criteria in the rating schedule.  
Therefore, rating under another diagnostic code would not produce 
a different result.  Accordingly, the Board concludes that the 
Veteran is appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for mental 
disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 
38 C.F.R. § 4.130 relating to rating psychiatric disabilities 
read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

30 percent - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV for 
rating purposes].

The Court Order

The October 2009 Joint Motion, as adopted by the Court's October 
15, 2009 Order, stated that the Board's discussion as to whether 
an increased disability was warranted for PTSD did not address 
how the Veteran's "social/employment functioning was impaired by 
the symptoms he presented" but instead focused on the symptoms 
the Veteran "had, or did not have, and when he had them."  It 
was noted that the Court has held that "the proper inquiry in 
determining a PTSD disability rating is the effect that the 
symptoms a Veteran experiences, regardless of whether they are 
listed in [38 C.F.R. § 4.130] have on social and occupational 
functioning.  See the Joint Motion, page 8, citing Mauerhan v. 
Principi, 16 Vet. App. 463 (2002).  The parties indicated that 
"upon remand, the Board should analyze not just the timing of 
the [Veteran's] symptoms and which symptoms are present; the 
Board should address the affect that those symptoms have on the 
[Veteran's] social and occupational functioning. 

The Board wishes to make it clear that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not "merely 
for the purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement of 
38 U.S.C.A. § 7104(d)(1). A remand is meant to entail a critical 
examination of the justification for the decision." The Board's 
analysis of the Veteran's claim of entitlement to service 
connection has been undertaken with that obligation in mind.

Analysis

The Veteran's service-connected PTSD is currently rated as 30 
percent disabling from July 6, 1999 through March 2, 2003.  For 
the reasons explained in greater detail below, the Board finds 
that a 50 percent or greater disability rating is not warranted 
at any time during this rating period.  

As has been discussed above, assignment of the next higher, 50 
percent, disability rating requires occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  
 
VA outpatient treatment records from February 1999 describe the 
Veteran's affect as "appropriate."  During the July 1999 VA 
examination, the Veteran was described as anxious, but it was 
noted that he would smile at times.  Upon review, the record does 
not indicate that the Veteran's affect was described as flattened 
during the appeal period under consideration.

In April 1999, Dr. R.E.A. indicated that that the Veteran 
"talked easy."  His speech was described as "goal oriented 
with no flights of ideas but with an increased pace"  in 
February 1999.  There is no evidence that the Veteran displayed 
circumstantial, circumlocutory or stereotyped speech prior to 
March 3, 2003 and he does not appear to contend otherwise.  The 
record also does not indicate that the Veteran had difficulty 
following complex commands. 

With respect to panic attacks, in April 1999, Dr. R.E.A. 
indicated that the Veteran was having "occasional" panic 
attacks.  A September 2001 VA outpatient treatment record 
documents that the Veteran has not had any recent panic attacks.   
As noted above, panic attacks which occur once a week or less are 
described as a symptom congruent with the currently assigned 30 
percent disability rating.  In this case, the record does not 
demonstrate that the Veteran experienced panic attacks which 
occurred more than once a week prior to March 3, 2003.

During the July 1999 VA examination, the Veteran complained of 
memory problems.  Notwithstanding his complaints, the VA examiner 
stated that it was "obvious" that the Veteran was providing 
exaggerated responses and the clinical testing was not valid.  As 
a result, the Veteran was diagnosed with "malingering memory 
problems."  The record does not indicate that the Veteran's PTSD 
resulted in impairment of short- and long-term memory prior to 
March 3, 2003.

The July 1999 VA examiner also observed that the Veteran was not 
providing correct answers when tested for impaired judgment.  
Specifically, it was noted that the Veteran's answers were not 
"consistent with appropriateness of judgment and [were] not 
valid."  The Board observes that the Veteran's judgment is 
described as normal in VA outpatient treatment records.  See a 
February 1999 treatment record. 

In April 1999, J.D.C., Ph.D. indicated that there was no evidence 
that the Veteran had a thought disorder.  The same month, R.A., 
M.D., stated that the Veteran is able to perform abstract 
thinking.   In this case there is no evidence that the Veteran 
had impaired abstract thinking prior to March 3, 2003. 

With respect to disturbances of mood and motivation, while the 
record indicates that the Veteran's PTSD symptomatology results 
in isolation and suspiciousness, there is no indication that this 
disability results in mood and motivation disturbances.  For 
example, during the July 1999 VA examination, the Veteran 
reported that he hardly ever goes out anymore because he does not 
trust anyone, not because of mood disturbances or a lack of 
motivation.  During a March 2002 VA examination, the Veteran 
indicated that after taking his children to school he does 
nothing other than watch TV all day because he is so tired; he 
did not indicate that he lacked the mood and motivation to do 
anything other than watch TV.   While G.T., L.S.W., indicated 
that the Veteran does not participate in previously enjoyable 
activities, it was reported that he cannot stand to be around 
people and that he can't go to restaurants or malls.  See the 
April 1999 report of J.D.C., Ph.D.  In March 2001, the Veteran's 
mood was described as normal.  He reported that he attempts to 
exercise once a week during the March 2002 VA examination.  While 
the Board acknowledges that the Veteran has reported having a 
depressed mood, such symptomatology is accounted for in the 
currently assigned 30 percent disability rating.  Furthermore, 
while the Veteran reported that he does not want to go to work 
every day in April 1999, such complaints are hardly consistent 
with symptoms of mood and motivation disturbances contemplated in 
the criteria for a 50 percent disability rating. 

During the May 1999 hearing, the Veteran testified that after 
returning from active duty, his relationship with his employer 
suffered and he was ultimately fired.  See the May 1999 hearing 
transcript, page 18.  It was reported that after five months of 
unemployment, the Veteran began to work again, however, after 
taking medical leave due to chest pains, he was fired in 1999 
after excessive absences.  See a July 1999 treatment record; see 
also the July 2000 hearing, page 62.  The Veteran has testified 
that he did not seek other employment because he does not feel 
physically able to work because of his chest pains and headaches.  
See the July 2000 hearing transcript, page 28.   It was also 
reported that he observed the 4th of July fireworks with his 
brother-in-law, T.B.  See the July 2000 hearing transcript, page 
39.   In April 1999, the Veteran reported that he gets along well 
with his wife and children but reported that he is not nice to 
anybody.  In March 2000, the Veteran indicated that his life has 
improved, he is getting along with his family better.   In short, 
although the Veteran was fired from his first job after returning 
from service, the record does not indicate that he had difficulty 
establishing effective work and social relationships.  In this 
regard the Board notes that even though he reported having 
confrontations, he was able to obtain and maintain another job 
until disabilities other than his PTSD resulted in his 
termination.  Moreover, the July 2000 hearing transcript 
indicates that the Veteran has developed an effective social 
relationship with T.B. See the hearing transcript, pages 47-49.

In short, as described above, not one of the nine symptoms 
described in the 50 percent rating have been demonstrated.  A 
review of the evidence of record indicates that the Veteran's 
psychiatric symptomatology centers on his difficulty sleeping, 
depression, irritability, flashbacks, intrusive thoughts, and 
suspiciousness.  As detailed in the law and regulations section 
above, these symptoms and their severity are more congruent with 
the Veteran's currently assigned 30 percent disability rating.  

In the October 2009 Joint Motion, the parties noted that the 
Board cited to Gonazales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir 2000) in the now-vacated August 2008 decision for the 
proposition that it need not discuss all the evidence of record.  
See the Joint Motion, page 6.  However, it was noted that the 
"Court has been clear that where the record contains evidence 
favorable to the Veteran, the Board may not reject such evidence 
without discussing it."  Id., emphasis as in the original.  The 
parties then cited to specific pieces of evidence which were not 
addressed in the now-vacated August 2008 decision.  Specifically, 
the Joint Motion cited to an April 1999 psycho-social assessment, 
created by G.T., L.S.W., and referenced by D.B., Ph.D. which 
reports that the Veteran experienced a panicky feeling when 
driving, and felt uncomfortable, nervous, and distrustful around 
people not in his immediate family.  It was reported that such 
symptomatology caused difficulty at work as he often works alone 
but sometimes has to interact with others.  The Board has 
carefully reviewed this evidence, however, the symptomatology 
described therein, anxiety, suspiciousness and hypervigilance, is 
congruent with the currently assigned 30 percent disability 
rating.  Moreover, the Veteran's PTSD symptoms are not so severe 
that an increased disability rating is warranted.  Furthermore, 
while G.T. reported that the Veteran's symptomatology has caused 
difficulty at work, such difficulty is contemplated by the 
currently assigned 30 percent disability rating.  Indeed, 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks is required for a 30 percent disability 
rating.  

The Joint Motion also noted an April 1999 report by J.D.C., Ph.D. 
which states that the Veteran "reports vegetative signs of 
depression, such as loss of energy and extreme social withdrawal, 
stating that he cannot stand to be around people."  As discussed 
above, the Board has acknowledged that the Veteran's PTSD 
symptomatology includes isolation and depression.  However, 
despite the characterization of his depression as "vegetative," 
and social withdrawal as "extreme," there is no indication that 
this has resulted in occupational and social impairment with 
reduced reliability and productivity.  As alluded to above, the 
Veteran's isolation and depression do not prevent him from 
dropping his children off at school or prevent him from attending 
his numerous medical appointments.   He maintained social 
relationships, including with his wife and children.  In this 
case, the Board finds that the Veteran's symptoms of depression 
and social isolation result in no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks. 

In the October 2009 Joint Motion, the parties stated that "the 
proper inquiry in determining a PTSD disability rating is the 
effect that the symptoms a Veteran experiences, regardless of 
whether they are listed in [38 C.F.R. § 4.130] have on social and 
occupational functioning."  It was noted that the Board's August 
2008 decision "focused on the symptoms the [Veteran] had, or did 
not have, and when he had them.  

The Board acknowledges that its inquiry is not necessarily 
strictly limited to the criteria found in the VA rating schedule.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria 
set forth in the rating formula for mental disorders do not 
constitute an exhaustive list of symptoms, but rather are 
examples of  the type and degree of the symptoms, or their 
effects, that  would justify a particular rating].  However, the 
Board has not identified any other aspects of the Veteran's 
service-connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated.   As noted 
above, the Veteran has chosen not to seek employment based on 
medical issues other than his PTSD.  See the July 2000 hearing 
transcript, page 28.  The evidence of record prior to March 3, 
2003 does not demonstrate any of the symptoms described in the 
criteria for a 50 percent disability rating.  Furthermore, the 
symptoms the Veteran has demonstrated, are not significant enough 
to result in occupational and social impairment with reduced 
reliability and productivity.  As discussed above, the Veteran 
has been able to develop and maintain social relationships and 
his service-connected PTSD did not prevent him from finding and 
maintaining employment.  The Board also notes that in October 
2002, the Veteran reported that his "level of functioning is 
fine."  In April 1999, Dr. R.A.F. noted that he "gets along 
well with his wife and children." 

The Board additionally observes that the Veteran has been 
assigned a GAF scores ranging from 44 to 75 prior to March 3, 
2003.  While the Board notes that a GAF score between 41-50 is 
indicative of serious symptoms or serious impairment in social, 
occupational, or school functioning, as described above, the 
evidence of record prior to March 2003 does not contain evidence 
which would warrant a 50 percent disability rating.    While 
acknowledging that it is not the lowest GAF score of record, a 
March 1999 VA treatment record which assigned a GAF score of 48, 
reported that the Veteran's PTSD was "moderate."  A moderate 
impairment due to PTSD is consistent with the Veteran's currently 
assigned 30 percent disability rating.  Moreover, the Board notes 
that a GAF score is only one factor for consideration.

The Board has also considered the Veteran's entitlement to 70 and 
100 percent disability ratings.  The record indicates that the 
Veteran has demonstrated one of the symptoms described in the 
criteria for a 70 percent rating.  He has reported suicidal 
ideation.   See the July 1999 VA examination.  While the Veteran 
has reported that he is irritable and has had outbursts of anger, 
there is no evidence that the Veteran's anger has resulted in 
periods of violence.  There is also no evidence of record 
indicating the Veteran has obsessional rituals which interfere 
with routine activities, illogical speech or near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  Nor is there 
evidence of spatial disorientation, neglect of personal 
appearance and hygiene or an inability to establish and maintain 
effective relationships.

Additionally, there is no indication of total occupational and 
social impairment as would be required for the 100 percent 
disability rating.  There is no evidence of gross impairment to 
thought processes and communication or grossly inappropriate 
behavior.  Nor is there a persistent danger of the Veteran 
hurting himself or others, a disorientation to time or place, 
memory loss for names of close relatives, own occupation or own 
name.  In this capacity, the Board notes that the July 1999 VA 
examiner noted that the Veteran's orientation, attention and 
concentration responses were exaggerated and not valid.  The 
record does not indicate that the Veteran is unable to perform 
activities of daily living due to his PTSD.  With respect to 
persistent delusions or hallucinations, during the July 1999 VA 
examination, the Veteran reported having visual hallucinations.  
However, the examiner indicated that after further assessment, 
there were no other types of hallucinatory episodes other than 
the Veteran's flashbacks.  While the Board is cognizant that 
G.T., L.S.W. documented that the Veteran reported seeing "the 
faint images of what he describes as being Iraqi soldiers" in 
April 1999, the evidence of record routinely describes the 
Veteran as not suffering from hallucinations or delusions.  Since 
this April 1999 treatment report is the only evidence of record 
to indicate that the Veteran experiences hallucinations, 
persistent hallucinations or delusions have not been 
demonstrated. 

Thus, a review of the evidence indicates that symptomatology 
associated with the Veteran's PTSD, and the resulting functional 
and social impairment, most closely approximates the currently 
assigned 30 percent disability rating.  An increased rating is 
therefore denied.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  As noted 
above, staged ratings are currently in effect for the Veteran's 
PTSD with a 30 percent disability rating assigned prior to March 
3, 2003.  

In the instant case, the medical evidence shows that, throughout 
the rating period prior to March 3, 2003, the Veteran has not 
evidenced PTSD symptomatology warranting a disability rating 
other than the currently assigned 30 percent. The July 1999 VA 
examination report along with the numerous VA outpatient 
treatment records, private medical records and hearing 
transcripts, indicate the disability has remained relatively 
stable throughout the period. There have been no medical findings 
and no other evidence which would allow for the assignment of an 
increased disability rating at any time during the period of time 
here under consideration.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  However, the Board 
can address the matter of referral of a disability to appropriate 
VA officials for such consideration.

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected PTSD. 
 The medical evidence fails to demonstrate symptomatology of such 
an extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for his PTSD. 

With respect to employment, the evidence of record indicates that 
the Veteran is unemployed.  See the July 1999 VA examination 
report.  The Board notes that the fact that the Veteran is 
currently unemployed is not determinative. The ultimate question 
is whether the Veteran, because of his service-connected 
disability, is incapable of performing the physical and mental 
acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In this case there is no medical evidence that 
the Veteran's PTSD would have caused marked interference with 
employment.  See Van Hoose, supra [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired]. In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of any 
other reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to service connection for bilateral cataracts, 
including as due to undiagnosed illness or environmental 
exposures, is denied. 

An initial evaluation in excess of 30 percent for PTSD, prior to 
March 3, 2003, is denied.




	(CONTINUED ON NEXT PAGE)




REMAND

3.  Entitlement to an initial disability rating in excess 
of 50 percent for service-connected PTSD, from March 3, 
2003.

4.  Entitlement to TDIU.

After having carefully considered the Veteran's claims, and for 
reasons expressed immediately below, the Board finds that these 
matters must be remanded for additional evidentiary and 
procedural development.

In the October 2009 Joint Motion, the parties stated that the 
Board did not address how the Veteran's "social/employment 
functioning was impaired by the symptoms he presented" but 
instead focused on the symptoms the Veteran "had, or did not 
have, and when he had them."  It was noted that the Court has 
held that "the proper inquiry in determining a PTSD disability 
rating is the effect that the symptoms a Veteran experiences, 
regardless of whether they are listed in [38 C.F.R. § 4.130] have 
on social and occupational functioning.  See the Joint Motion, 
page 8, citing Mauerhan v. Principi, 16Vet. App. 463 (2002).

The evidence of record indicates that the Veteran has not been 
afforded a VA examination to determine the severity of his 
service-connected PTSD.  While the Board observes that the 
Veteran was afforded a PTSD examination in July 1999, this 
examination was conducted in connection with his then pending 
claim of entitlement to service connection and is now more than a 
decade old. 

Following the October 2009 Joint Motion, the Veteran submitted a 
private psychiatric evaluation from D.O.B., Ph.D.  Upon review, 
this evaluation describes psychiatric symptomatology which is not 
consistent with that described in the most recent VA outpatient 
treatment records.  See VA outpatient treatment records dated 
September 2005 and September 2006.  Indeed, in a November 2009 
statement in support of claim, the Veteran's attorney, citing to 
the report from Dr. D.O.B., argued that the Veteran's functioning 
"has significantly deteriorated."  Since the Veteran has 
alleged that his disability has increased in severity and that 
the evidence does not adequately address the current state of his 
service-connected disability, the Board finds that an additional 
examination is necessary. See Snuffer v. Gober, 10 Vet. App. 400 
(1997) [a veteran is entitled to a new VA examination where there 
is evidence that the disability has worsened since the last 
examination].

The issue of entitlement to TDIU is inextricably intertwined with 
the Veteran's claim of entitlement to an increased rating for 
PTSD.  In other words, if an increased disability rating is 
granted for this claim, it may impact the TDIU claim.   Action on 
the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
notification is provided regarding 
requirements and development procedures 
necessary to substantiate a claim for TDIU. 

2.  The RO should contact the Veteran and 
request he identify or submit any recent 
medical examination, hospitalization or 
treatment records pertaining to his PTSD.  
The RO should also request the Veteran's VA 
treatment records from March 2007 to the 
present.  All attempts to locate and obtain 
these records should be documented in the 
Veteran's claims folder.  In the event that 
such treatment records do not exist or copies 
cannot be obtained, this must be specifically 
documented in the claims folder.

3.  The RO should then schedule the Veteran 
for an examination by an appropriate health 
care provider for the purpose of addressing 
the current severity of his service-connected 
PTSD.  The Veteran's VA claims folder should 
be reviewed by the examiner. A report of the 
examination should be associated with the 
Veteran's VA claims folder.

4.  After an appropriate period for response 
to the TDIU VCAA notice has been afforded, 
the RO should perform any and all additional 
development deemed necessary for adjudication 
of the TDIU claim.  Such additional 
development must include a VA examination 
ascertaining whether the service-connected 
disabilities in combination preclude 
substantially gainful employment. 

5.  The RO should then readjudicate the 
Veteran's claims of entitlement to an 
increased disability rating for PTSD and 
entitlement to TDIU.  If any benefit sought 
on appeal remains denied, the RO should 
provide the Veteran and his attorney with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
The case should then be returned to the Board 
for further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



			
	K. A. BANFIELD	ROBERT E. SULLIVAN 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals



	                         
__________________________________________
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


